87 N.Y.2d 1027 (1996)
666 N.E.2d 1050
644 N.Y.S.2d 137
The People of the State of New York, Respondent,
v.
Santos Ruiz, Appellant.
Court of Appeals of the State of New York.
Decided April 2, 1996.
Susan E. Kriete, New York City, and Daniel L. Greenberg for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Karin R. Vandevenne and Robert L. Moore of counsel), for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in so much of the memorandum of the Appellate Division as pertains to charging the lesser included offense (216 AD2d 63).